[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 10-10310              DECEMBER 17, 2010
                        Non-Argument Calendar             JOHN LEY
                                                           CLERK
                      ________________________

               D.C. Docket No. 8:09-cr-00423-RAL-AEP-1


UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                 versus

HUMBERTO PISA-BENTANCUR,

                                                      Defendant - Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (December 17, 2010)

Before EDMONDSON, BLACK, and PRYOR, Circuit Judges.
PER CURIAM:


      Humberto Pisa-Bentancur (Defendant) appeals his total 24-month sentence

for conspiring to transport at least six illegal aliens within the United States,

transporting six illegal aliens within the United States, being an alien in the United

States without the consent of the U.S. Attorney General after deportation, and

entering the United States at a place not designated. The district court heard

Defendant’s arguments about Mexico, his family circumstances, and lack of

criminal history. Defendant’s sentence was not substantively unreasonable, as the

district court acted within its discretion in determining that a 24-month total

sentence, which was the lowest possible guideline range sentence, was sufficient,

but not greater than necessary, to comply with the 18 U.S.C. § 3553(a) factors.

      AFFIRMED.




                                           2